DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s filing of a certified translation of foreign application TW 107143486, to which priority was claimed under 35 U.S.C. 119, is sufficient to set the effective filing date of the instantly claimed invention at 4 December 2018.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s response has removed one of the two Lin references (US 2018/0002824, and its foreign equivalent EP 3263166) as prior art.  Note that the Chinese publication CN 106435633 published more than one year prior to the effective filing date.  Thus, Lin (CN 106435633) is considered the closest prior art.  Lin (CN 106435633) teaches (see figs. 3A, 3B, 3C, 4A, and 4B) a hydrogen generating system comprising a water tank (2), an electrolysis module (3) disposed in the water tank and generating a gas comprising hydrogen, a humidifier (9), a filter (6), and a pump (5). However, Lin (CN 106435633) does not teach the arrangement of the humidifier and the filter as claimed including the first flow channel passing through the humidifier and into the filter that is vertically stacked above the humidifier. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794